This communication is a copy of the October 1, 2021, Office Action, which was inadvertently mailed to Applicants’ previous address.  The outgoing correspondence for this application was not initially corrected by the Office, which caused the Office Action to be mailed to Applicants’ previous address.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 20, 2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application (CN 202010430303.2) as required by 37 CFR 1.55.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 10 8862387) in view of Shi et al. (CN 10 3910340).
English translations of both Han et al. and Shi et al. accompany this Office Action, and are discussed below.
Regarding claims 1-3, Han et al. teach the preparation of a specially shaped nano molybdenum disulfide material, wherein an oxide carrier comprising nanoparticles (e.g., SiO2; considered to read upon the particle size recited in claim 2) are soaked with ammonium molybdate as a molybdenum precursor, followed by drying and roasting to prepare a loading-type MoS2 material under a specific vulcanizing condition, followed by removing via chemically etching the oxide carrier to obtain the specifically shaped molybdenum disulfide material (Abstract).
Further regarding claims 1-3, and also regarding claims 9 and 10, Han et al. teach that the aforementioned drying and roasting results in the formation of a supported MoO3 material, which is then subjected to vulcanization in an atmosphere of 10% H2S/H2 or 10% H2S/N2, at a temperature of 250 to 750°C, and for a vulcanization time of from 3.5 to 4.5 hours (“sintering under hydrogen”; claim 1; “sintering is performed at 400-900°C for 2-5 h”; claim 9).  See pages 5-7 of Han et al.
	Although Han et al. do not explicitly teach the claimed step of “pressing to obtain a tablet”, as recited in claim 1, it is considered that because this reference teaches the formation of shaped MoS2 particles (see the Summary of Han et al.), the skilled artisan would have been motivated to envision formation of said particles by a conventional technique, such as pressing, to obtain the desired shapes (e.g., a tablet).
	Han et al. do not explicitly teach or suggest the employment of “an elemental chalcogen”, as recited in claims 1 and 4, nor does this reference teach or suggest the limitations of claim 10 regarding the mass concentrations of the reagents recited therein.
	Regarding claims 1, 4, and 10, Shi et al. teach the preparation of a metal chalcogenide nanomesh material (wherein the metal chalcogenide is a metal sulfide, a metal selenide, or a metal telluride, and the metal element in the metal chalcogenide is, inter alia, tungsten or molybdenum), in which a mesoporous template material (e.g., silica mesoporous material) is filled with a metal precursor to prepare a mesoporous material loaded therewith, the loaded mesoporous material is mixed with a chalcogenide precursor and placed in a heating device and heated while a carrier gas (H2 or a mixture of H2 and an inert gas) is introduced therein to obtain a solid powder, followed by adding a template corroding solution so that the mesoporous material is dissolved in the template corroding solution to form a filter cake, followed by filtering and drying the resultant filter cake.
The chalcogen precursor is a substance that can be converted into a gaseous intermediate product, wherein the gaseous intermediate obtained is, for example, H2S, or vapors of elemental sulfur or elemental selenium.
Exemplary chalcogenide precursors include elemental sulfur and elemental selenium.  Exemplary metal precursors include ammonium metatungstate, phosphotungstic acid, and ammonium molybdate.  Exemplary template etchants include hydrofluoric acid, sodium hydroxide, and potassium hydroxide.
See pages 8-12 of Shi et al., the last of which further teaches the feasibility in the template etchant being in the form of an aqueous solution having a mass concentration of from 1-30%, wherein a preferable template etchant is a hydrofluoric acid aqueous solution having a mass fraction of 2 to 20%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the preparation disclosed in Han et al. by incorporating therein elemental sulfur as an elemental chalcogen precursor, as suggested by Shi et al., motivated by the references' common teachings regarding the production of transition metal chalcogenides, wherein the methods respectively disclosed by Han et al. and Shi et al. employ the same components (silicon oxide, either as nanoparticles or as a mesoporous material, ammonium molybdate as a precursor, elemental sulfur and H2S as chalcogenide precursors, and hydrofluoric acid as etchants for removing the silicon oxide).
	Because the combined teachings of Han et al. and Shi et al. structurally read upon Applicants’ claims in their present form, the skilled artisan would reasonably expect said combined teachings to result in the formation of a porous layered transition metal dichalcogenide (TMD).
	Regarding claims 11-14, the combined teachings of Han et al. and Shi et al., as discussed above, are considered to teach the limitations of claims 1-4, 9, and 10.  It is noted that claims 11-14 are product-by-process claims (“porous layered TMD prepared by the preparation method…”).  As such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.



Allowable Subject Matter
Claims 5-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding the specifically recited mass ratios of (1) silica to transition metal salt and (2) silica to elemental chalcogen, as recited in claims 5-8.
Further, while Shi et al. teach the feasibility in the metal chalcogenide nanomesh material functioning as a photocatalyst (see page 15 therein), this reference does not teach or suggest the limitations of claims 19 and 20 regarding the photocatalytic selective oxidation reactions recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of preparing transition metal dichalcogenides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 27, 2021


/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 29, 2022